Status of Claims 
This action is in reply to the Amendments filed on 09/02/2021.
Claims 2, 5, 8, 10 and 16 have been cancelled.
Claim 19 is newly added.
Claims 1, 3-4, 6-7, 9, 11-15 and 17-19 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 09/02/2021, has been entered. Claims 1, 3, 6-7, 9, 11, 13-15, 17 and 18 been amended. 

Objections to the Drawings
The objections to the drawings have been withdrawn pursuant Applicant’s arguments.

Rejections under 35 U.S.C. §112(b)
The 35 U.S.C. §112(b) rejections have been withdrawn pursuant Applicant’s cancellation of claims 5 and 8.
Rejections under 35 U.S.C. §101
	The 35 U.S.C. §101 rejection of claim 18 regarding software per se has withdrawn pursuant Applicant’s amendments. Additionally, the 35 U.S.C. §101 rejection of the pending claims regarding the claims being directed to a judicial exception is withdrawn pursuant Applicant’s amendments. Specifically, the limitation regarding the store device of the second mobile store being configured to make the second mobile store perform autonomous travelling 

Priority
The current Application claims priority from Foreign Application JP2019-006922 filed 01/18/2019. Therefore, the instant claims receive the effective filing date of 01/18/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9, 12-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Kumar et al. (US 20170228808 A1), as previously cited and hereinafter Kumar, in view of Ferguson et al. (US 2019/0034858 A1) as previously cited as a pertinent reference not used in the prior rejection.
Regarding claim 1, Kumar discloses a system (i.e. [0076]) comprising: 
a management apparatus (Kumar, see at least: “one or more service computing devices 102 [i.e. a management apparatus] of the service provider are able to communicate with one or more merchant devices 104 over one or more networks 106” [0030]); and 
-a plurality of store devices provided in a plurality of mobile stores, respectively (Kumar, see at least: “one or more first merchant devices 104(1) may be associated with a first merchant 108(1). Further, other merchant devices 104(2)-104(N) may be associated with other merchants 108(2)-108(N) [i.e. a plurality of store devices]…POS location 112 may change from time to time, such as in the case that the merchant operates a food truck, is a street vendor, a cab driver, etc., or has an otherwise mobile business [i.e. provided in a plurality of mobile stores], e.g., in the case of merchants who sell items at buyer's homes, places of business, and so forth” [0030]), wherein: 
-the management apparatus includes a controller (Kumar, see at least: “functional components stored in the computer-readable media 1104 may include an operating system 1108 for controlling and managing various functions of the service computing device 102” [0152]) configured to: 
-acquire commodity-or-the-like purchase information of a user in a first mobile store from a store device of the first mobile store including accessing sales record information, in which sales records of commodities or services are associated with a sales order (Kumar, see at least: “The service provider may continually receive [i.e. of a user in a first mobile store] transaction information from a plurality of merchants [i.e. from a store device of the first mobile store], and may organize the transaction information into merchant profiles and buyer profiles. For example, a single buyer profile may include transaction information for a plurality transactions conducted by the corresponding buyer [i.e. acquire commodity-or-the-like purchase 
-select a commodity or a service predicted to be purchased next by the user based on the commodities or the services in the acquired commodity-or-the-like purchase information including selecting the commodity or the service predicted to be purchased next by the user based on the sales record information (Kumar, see at least: “The service provider may continually receive transaction information from a plurality of merchants [i.e. in the acquired commodity-or-the-like purchase information]…The service provider may provide item recommendations to a merchant that are targeted or otherwise personalized for a particular buyer or type of buyer based on an examination of the transaction information [i.e. based on the sales record information] in the buyer profiles [i.e. select a commodity or a service]…the item recommendations may be provided to the merchant in advance of a transaction [i.e. to be purchased next]” [0028] and “Based at least in part on the transaction history for the current merchant and/or transaction histories for similar merchants [i.e. including selecting the commodity or the service predicted to be purchased next by the user based on the sales record information], the service provider may send to the merchant device a recommendation that the merchant offer one or more additional items to the particular customer based at least in part on the first item that the customer has already selected [i.e. select a commodity or a service predicted to be purchased next by the user]” [0025] also see [0030] regarding “mobile store”), and 
transmit information regarding the user to a store device of a second mobile store dealing in the selected commodity or service (Kumar, see at least: “The service provider may provide item recommendations to a merchant that are targeted or otherwise personalized for a particular buyer or type of buyer based on an examination of the transaction information in the buyer profiles [i.e. transmit information regarding the user]…the item recommendations may be provided to the merchant in advance of a transaction [i.e. to a store device of a second mobile store]” [0028] and “Based at least in part on the transaction history for the current merchant and/or transaction histories for similar merchants [i.e. a second mobile store dealing in the selected commodity or service], the service provider may send to the merchant device a recommendation that the merchant offer one or more additional items to the particular customer based at least in part on the first item that the customer has already selected” [0025] also see [0030] regarding “mobile store”).
Kumar does not explicitly disclose the transmitted information regarding the user includes information indicating a current position of the user; the store device of the second mobile store is configured to, in a case where the information regarding the user is received, make the second mobile store perform autonomous travelling to the current position of the user including acquiring a current position of the second mobile store using signals received from a satellite positioning system, generating a travelling route based upon the current position of the user and the current position of the second mobile store, sensing vehicle surroundings while performing the autonomous travelling on the travelling route, and causing the second mobile store to perform the autonomous travelling using a motor, a brake, and a steering mechanism.
Ferguson, however, teaches providing an ordered item to a customer (i.e. abstract), including the known technique of transmitting information regarding the user to a store device of 110, which then communicates with the fleet management module 120 to relay the request to a service provider 204 (e.g., restaurant, delivery service, vendor, or retailer) and an one or more autonomous or semi-autonomous vehicles 101 in the fleet 100 [i.e. transmit information regarding the user to a store device of a second mobile store]. The fleet management module 120 may select the autonomous or semi-autonomous vehicles 101 in the fleet 100 within the geographic region and/or proximity service provider” [0064] and “The ordering module may be configured to receive an order from the customer. The order may comprise the first item and a customer location [i.e. the information regarding the user includes information indicating a current position of the user]” [0134] and “per FIG. 1, is an autonomous or semi-autonomous vehicle fleet 100, comprising a plurality of autonomous or semi-autonomous vehicles 101 [i.e. second mobile store], each one operating autonomously or semi-autonomously” [0056] also see [0083]-[0084] for the transmitted information regarding the user);
the store device of the second mobile store is configured to, in a case where the information regarding the user is received, make the second mobile store perform autonomous travelling to the current position of the user including acquiring a current position of the second mobile store using signals received from a satellite positioning system (Ferguson, see at least: “The delivery module may control the autonomous or semi-autonomous propulsion system to direct the autonomous or semi-autonomous vehicle to the customer location [i.e. the store device of the second mobile store is configured to make the second mobile store perform autonomous travelling to the current position of the user]” [0135] and “The ordering module may be configured to receive an order from the customer. The order may comprise the first item and a 140 may further employ a sensor on board the autonomous or semi-autonomous vehicles 101, such as a camera, a LiDAR, an altimeters, a microphone, a GPS sensor [i.e. including acquiring a current position of the second mobile store using signals received from a satellite positioning system], or a radar, to confirm its augment or confirm the navigational instructions, driving conditions, and uncharted obstacles” [0062] and Fig. 17 indicates the various modules part of the application in the autonomous vehicle),
generating a travelling route based upon the current position of the user and the current position of the second mobile store (Ferguson, see at least: “The delivery module may control the autonomous or semi-autonomous propulsion system to direct the autonomous or semi-autonomous vehicle to the customer location by a route [i.e. generating a travelling route]. The delivery module may determine the route to the customer location that is shortest in distance, time, energy expenditure, or any combination thereof [i.e. based upon the current position of the user and the current position of the second mobile store]” [0135]),
sensing vehicle surroundings while performing the autonomous travelling on the travelling route (Ferguson, see at least: “The a navigation module 140 may further employ a sensor on board the autonomous or semi-autonomous vehicles 101, such as a camera, a LiDAR, an altimeters, a microphone, a GPS sensor, or a radar, [i.e. sensing vehicle surroundings while performing the autonomous travelling] to confirm its augment or confirm the navigational instructions [i.e. travelling on the travelling route], driving conditions, and uncharted obstacles” [0062]), and
101 comprises a land vehicle configured with a traditional 4-wheeled automotive configuration comprising conventional steering and braking systems. In this embodiment, the drive train may be configurable for standard 2-wheel drive or 4-wheel all-terrain traction drive, and the propulsion system may be configurable as a gas engine, a turbine engine, an electric motor and/or a hybrid gas/electric engine [i.e. causing the second mobile store to perform the autonomous travelling using a motor, a brake, and a steering mechanism]” [0069]). This known technique is applicable to the system of Kumar as they both share characteristics and capabilities, namely, they are directed to providing an ordered item to a customer.
It would have been recognized that applying the known technique of transmitting information regarding the user to a store device of a second mobile store the information regarding the user includes information indicating a current position of the user, as taught by Ferguson, to the teachings of Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of transmitting information regarding the user to a store device of a second mobile store the information regarding the user includes information indicating a current position of the user, as taught by Ferguson, into the system of Kumar would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide for higher efficiency (Ferguson, [0063]).
Additionally, it would have been obvious to one of ordinary skill in the art to include in the system, as taught by Kumar, the store device of the second mobile store is configured to, in a 

Regarding claim 4, Kumar in view of Ferguson teaches the system of claim 1. Kumar further discloses:
-wherein the controller is configured to access information regarding commodities or services dealt in the mobile stores including the second mobile store (Kumar, see at least: “the payment and item recommendation service [i.e. wherein the controller is configured to] can be configured to send information describing merchants to the buyer application 118 on the buyer device 116 using, for example, the information stored in the merchant information 122 [i.e. access information]…The data describing the merchants 108 can include, for example, a merchant name, geographic location, contact information, and an electronic catalogue, e.g., a menu that describes items that are available for purchase from the merchant [i.e. information 102 may include an item recommendation module 130 that may analyze the merchant profiles 124 and/or the buyer profiles 128 for making item recommendations 132 to one or more of the merchants 108 [i.e. including the second mobile store]” [0038]).

Claims 9 and 12 recite limitations directed towards information processing apparatus comprising a controller (Kumar, see at least: “the service computing device 102 that may be used to implement some functionality of the payment and item recommendation service described herein” [0148]). The limitations recited in claims 9 and 12 are parallel in nature to those addressed above for claims 1 and 4, respectively, and are therefore rejected for those same reasons set forth above in claims 1 and 4, respectively.

Claim 13, recites limitations directed towards an information processing apparatus that is provided in a first mobile store among a plurality of mobile stores (Kumar, see at least: “one or more service computing devices 102 of the service provider [i.e. information processing apparatus] are able to communicate with one or more merchant devices 104 [i.e. that is provided in a first mobile store among a plurality of mobile stores] over one or more networks 106” [0030]), the information processing apparatus comprising a controller (Kumar, see at least: “functional components stored in the computer-readable media 1104 may include an operating system 1108 for controlling and managing various functions of the service computing device 102” [0152]). The limitations recited in claim 13 are parallel in nature to those addressed above for claim 1 and are therefore rejected for those same reasons set forth above in claim 1.

Regarding claim 14, an information processing apparatus that is provided in a second mobile store among a plurality of mobile stores (Kumar, see at least: “one or more service computing devices 102 of the service provider [i.e. information processing apparatus] are able to communicate with one or more merchant devices 104 [i.e. that is provided in a second mobile store among a plurality of mobile stores] over one or more networks 106” [0030]), the information processing apparatus comprising a controller (Kumar, see at least: “functional components stored in the computer-readable media 1104 may include an operating system 1108 for controlling and managing various functions of the service computing device 102” [0152]) configured to 
-execute acquiring commodity-or-the-like purchase information of a user in a first mobile store from a store device of the first mobile store including accessing sales record information, in which sales records of commodities or services are associated with a sales order (Kumar, see at least: “The service provider may [i.e. configured to execute] continually receive [i.e. of a user in a first mobile store] transaction information from a plurality of merchants [i.e. from a store device of the first mobile store], and may organize the transaction information into merchant profiles and buyer profiles. For example, a single buyer profile may include transaction information for a plurality transactions conducted by the corresponding buyer [i.e. acquiring commodity-or-the-like purchase information of a user including accessing sales record information, in which sales records of commodities or services are associated with a sales order] with various different merchants” [0028] also see [0030] regarding “mobile store” and Examiner notes “commodity-or-the-like” has been interpreted in light of paragraph [0010] of Applicant’s specification), 
determine whether or not a predicted commodity or service predicted to be purchased next by the user is a commodity or a service providable in the second mobile store based on the acquired commodity-or-the-like purchase information, the predicted commodity or the service predicted to be purchased next by the user being selected based on the sales record information (Kumar, see at least: “suppose that the buyer's transaction history [i.e. based on the acquired commodity-or-the-like purchase information, the predicted commodity or the service predicted to be purchased next by the user being selected based on the sales record information] shows that the buyer has purchased a blueberry muffin with a cup of coffee at one or more other merchants 11% of the time, and has purchased a glazed donut with a cup of coffee at one or more other merchants 14% of the time. The merchant's list of available items offered may show that the merchant offers blueberry muffins, but does not offer glazed donuts [i.e. determine whether or not a predicted commodity or service predicted to be purchased next by the user is a commodity or a service providable in the second mobile store]” [0023]), 
Kumar does not explicitly disclose receive information regarding the user including information indicating a current position of the user; and in a case where the information regarding the user is received, make the second mobile store perform autonomous travelling to the current position of the user including acquiring a current position of the second mobile store using signals received from a satellite positioning system, generating a travelling route based upon the current position of the user and the current position of the second mobile store, sensing vehicle surroundings while performing the autonomous travelling on the travelling route, and causing the second mobile store to perform the autonomous travelling using a motor, a brake, and a steering mechanism.
110, which then communicates with the fleet management module 120 to relay the request to a service provider 204 (e.g., restaurant, delivery service, vendor, or retailer) and an one or more autonomous or semi-autonomous vehicles 101 in the fleet 100 [i.e. receive information regarding the user]. The fleet management module 120 may select the autonomous or semi-autonomous vehicles 101 in the fleet 100 within the geographic region and/or proximity service provider” [0064] and “The ordering module may be configured to receive an order from the customer. The order may comprise the first item and a customer location [i.e. including information indicating a current position of the user]” [0134] and “per FIG. 1, is an autonomous or semi-autonomous vehicle fleet 100, comprising a plurality of autonomous or semi-autonomous vehicles 101 [i.e. second mobile store], each one operating autonomously or semi-autonomously” [0056] also see [0083]-[0084] for the transmitted information regarding the user); and 
in a case where the information regarding the user is received, make the second mobile store perform autonomous travelling to the current position of the user including acquiring a current position of the second mobile store using signals received from a satellite positioning system (Ferguson, see at least: “The delivery module may control the autonomous or semi-autonomous propulsion system to direct the autonomous or semi-autonomous vehicle to the customer location [i.e. make the second mobile store perform autonomous travelling to the current position of the user]” [0135] and “The ordering module may be configured to receive an order from the customer. The order may comprise the first item and a customer location [i.e. in a case where the information regarding the user is received]…The customer location may 140 may further employ a sensor on board the autonomous or semi-autonomous vehicles 101, such as a camera, a LiDAR, an altimeters, a microphone, a GPS sensor [i.e. including acquiring a current position of the second mobile store using signals received from a satellite positioning system], or a radar, to confirm its augment or confirm the navigational instructions, driving conditions, and uncharted obstacles” [0062] and Fig. 17 indicates the various modules part of the application in the autonomous vehicle),
generating a travelling route based upon the current position of the user and the current position of the second mobile store (Ferguson, see at least: “The delivery module may control the autonomous or semi-autonomous propulsion system to direct the autonomous or semi-autonomous vehicle to the customer location by a route [i.e. generating a travelling route]. The delivery module may determine the route to the customer location that is shortest in distance, time, energy expenditure, or any combination thereof [i.e. based upon the current position of the user and the current position of the second mobile store]” [0135]),
sensing vehicle surroundings while performing the autonomous travelling on the travelling route (Ferguson, see at least: “The a navigation module 140 may further employ a sensor on board the autonomous or semi-autonomous vehicles 101, such as a camera, a LiDAR, an altimeters, a microphone, a GPS sensor, or a radar, [i.e. sensing vehicle surroundings while performing the autonomous travelling] to confirm its augment or confirm the navigational instructions [i.e. travelling on the travelling route], driving conditions, and uncharted obstacles” [0062]), and
causing the second mobile store to perform the autonomous travelling using a motor, a brake, and a steering mechanism (Ferguson, see at least: “an autonomous or semi-autonomous 101 comprises a land vehicle configured with a traditional 4-wheeled automotive configuration comprising conventional steering and braking systems. In this embodiment, the drive train may be configurable for standard 2-wheel drive or 4-wheel all-terrain traction drive, and the propulsion system may be configurable as a gas engine, a turbine engine, an electric motor and/or a hybrid gas/electric engine [i.e. causing the second mobile store to perform the autonomous travelling using a motor, a brake, and a steering mechanism]” [0069]).
It would have been obvious to one of ordinary skill in the art to include in the information processing apparatus, as taught by Kumar, receive information regarding the user including information indicating a current position of the user; and in a case where the information regarding the user is received, make the second mobile store perform autonomous travelling to the current position of the user including acquiring a current position of the second mobile store using signals received from a satellite positioning system, generating a travelling route based upon the current position of the user and the current position of the second mobile store, sensing vehicle surroundings while performing the autonomous travelling on the travelling route, and causing the second mobile store to perform the autonomous travelling using a motor, a brake, and a steering mechanism, as taught by Ferguson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Kumar, to include the teachings of Ferguson, in order to provide for higher efficiency (Ferguson, [0063]).

Claims 15 recite limitations directed towards information processing method (i.e. [0175]). The limitations recited in claim 15 are parallel in nature to those addressed above for claim 1, and are therefore rejected for those same reasons set forth above in claim 1.

Regarding claim 18 recites limitations directed towards a non-transitory computer readable medium storing a program (i.e. [0076]). The limitations recited in claim 18 are parallel in nature to those addressed above for claim 1 and are therefore rejected for those same reasons set forth above in claim 1.

Regarding claim 19, Kumar in view of Ferguson teaches the system of claim 1.
Ferguson further teaches providing an ordered item to a customer (i.e. abstract), including the known technique of wherein the controller is configured to select the second mobile store dealing in the selected commodity or service from among a plurality of second mobile stores (Ferguson, see at least: “a request is sent to a main server 110 [i.e. the controller is configured to], which then communicates with the fleet management module 120 to relay the request to a service provider 204 (e.g., restaurant, delivery service, vendor, or retailer) and an one or more autonomous or semi-autonomous vehicles 101 in the fleet 100. The fleet management module 120 may select the autonomous or semi-autonomous vehicles 101 in the fleet 100 within the geographic region and/or proximity service provider [i.e. select the second mobile store dealing in the selected commodity or service from among a plurality of second mobile stores]” [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar with Ferguson for the reasons identified above with respect to claim l.

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Ferguson, in further view of Goldberg et al. (US 2019/0050951 A1), as previously cited and hereinafter Goldberg.
Regarding claim 3, Kumar in view of Ferguson teaches the system of claim 1. Kumar further discloses:
	-wherein the controller is configured to transmit information regarding the selected commodity or service or information regarding the second mobile store and a second mobile store (Kumar, see at least: “The service provider [i.e. wherein the controller is configured to] may provide item recommendations to a merchant [i.e. transmit information regarding the selected commodity or service or information regarding the second mobile store] that are targeted or otherwise personalized for a particular buyer or type of buyer based on an examination of the transaction information in the buyer profiles…the item recommendations may be provided to the merchant in advance of a transaction [i.e. a second mobile store]” [0028] also see [0030] regarding “mobile store”).
	Kumar in view of Ferguson does not explicitly teach transmitting information regarding the selected commodity or service or information regarding the second mobile store to a terminal of the user in a case where a signal indicating that the second mobile store is unable to move to the current position of the user is received from the second mobile store.
Goldberg, however, teaches mobile merchants (i.e. abstract), including the known technique of transmitting information regarding a selected commodity or service or information regarding a mobile store to a terminal of the user in a case where a signal to the effect that the mobile store is unable to move to a position of the user is received from the mobile store 101 when operating in the pop-up vehicle mode 130 [i.e. mobile store]” [0107] and “information is transmitted to the vehicle 101 to operate in the pop-up kitchen mode 130. Such information may include, for example, stationary location information [i.e. i in a case where a signal to the effect that the mobile store is unable to move to a position of the user is received from the mobile store] identifying a location 112 for the vehicle 101 to operate while serving as a pop-up kitchen” [0103]). This known technique is applicable to the system of Kumar in view of Ferguson as they both share characteristics and capabilities, namely, they are directed to mobile merchants.
It would have been recognized that applying the known technique of transmitting information regarding a selected commodity or service or information regarding a mobile store to a terminal of the user in a case where a signal to the effect that the mobile store is unable to move to a position of the user is received from the mobile store, as taught by Goldberg, to the teachings of Kumar in view of Ferguson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of transmitting information regarding a selected commodity or service or information regarding a mobile store 

Claim 11 recites limitations directed towards information processing apparatus comprising a controller. The limitations recited in claim 11 are parallel in nature to those addressed above for claim 3, and are therefore rejected for those same reasons set forth above in claim 3.

Claim 17 recites limitations directed towards information processing method (i.e. [0175]). The limitations recited in claim 17 are parallel in nature to those addressed above for claim 3, and are therefore rejected for those same reasons set forth above in claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of High et al. (US 20180053369 A1), as previously cited and hereinafter High, in further view of Ferguson.
Regarding claim 6, Kumar discloses a system (i.e. [0076]) comprising: 
-a management apparatus (Kumar, see at least: “one or more service computing devices 102 [i.e. a management apparatus] of the service provider are able to communicate with one or more merchant devices 104 over one or more networks 106” [0030]); and 
a plurality of store devices provided in a plurality of mobile stores, respectively (Kumar, see at least: “one or more first merchant devices 104(1) may be associated with a first merchant 108(1). Further, other merchant devices 104(2)-104(N) may be associated with other merchants 108(2)-108(N) [i.e. a plurality of store devices]…POS location 112 may change from time to time, such as in the case that the merchant operates a food truck, is a street vendor, a cab driver, etc., or has an otherwise mobile business [i.e. provided in a plurality of mobile stores, respectively], e.g., in the case of merchants who sell items at buyer's homes, places of business, and so forth” [0030]), wherein: 
-the management apparatus is configured to execute acquiring commodity-or-the-like purchase information of a user in a first mobile store from a store device of the first mobile store including accessing sales record information, in which sales records of commodities or services are associated with a sales order (Kumar, see at least: “The service provider [i.e. the management apparatus is configured to execute] may continually receive [i.e. of a user in a first mobile store] transaction information from a plurality of merchants [i.e. from a store device of the first mobile store], and may organize the transaction information into merchant profiles and buyer profiles. For example, a single buyer profile may include transaction information for a plurality transactions conducted by the corresponding buyer [i.e. acquiring commodity-or-the-like purchase information of a user including accessing sales record information, in which sales records of commodities or services are associated with a sales order] with various different merchants” [0028] also see [0030] regarding “mobile store” and Examiner notes “commodity-or-the-like” has been interpreted in light of paragraph [0010] of Applicant’s specification), and 
-transmitting the acquired commodity-or-the-like purchase information to a store device of a second mobile store (Kumar, see at least: “The service provider may provide item and
-determine whether or not a predicted commodity or service predicted to be purchased next by the user is a commodity or a service providable in the second mobile store based on the acquired commodity-or-the-like purchase information, the predicted commodity or the service predicted to be purchased next by the user being selected based on the sales record information (Kumar, see at least: “suppose that the buyer's transaction history [i.e. based on the acquired commodity-or-the-like purchase information] shows that the buyer has purchased a blueberry muffin with a cup of coffee at one or more other merchants 11% of the time, and has purchased a glazed donut with a cup of coffee at one or more other merchants 14% of the time. The merchant's list of available items offered may show that the merchant offers blueberry muffins, but does not offer glazed donuts [i.e. determine whether or not a predicted commodity or service predicted to be purchased next by the user is a commodity or a service providable in the second mobile store]…since the comparison with the list of available items offered for sale by the merchant indicates that this particular merchant does not offer glazed donuts, the item recommendation may not include a recommendation for a glazed donut or other items that the merchant does not currently offer [i.e. execute processing based on a determination result]” [0023] and “Based at least in part on the transaction history for the current merchant and/or transaction histories for similar merchants [i.e. the predicted commodity or the service predicted to be purchased next by the user being selected based on the sales record information], the 
Kumar does not explicitly disclose the store device of the second mobile store being configured to determine whether or not a predicted commodity or service is a commodity or a service providable in the second mobile store. 
High, however, teaches providing mobile vending (i.e. abstract), including the known technique of a store device of the second mobile store being configured to determine whether or not a predicted commodity or service is a commodity or a service providable in the second mobile store (High, see at least: “an MVM 120 may comprise a vending machine that is configured to travel to various locations [i.e. mobile store] and/or within various venues while unmanned” [0012] and “the control unit 123 may further be configured to control the dispensing of items from the item dispenser 129 based on user inputs received via the user interface device 125.  In some embodiments, the control unit 123 may be configured keep track of the inventory level of one or more items in the item dispenser 129 [i.e. the store device of the second mobile store being configured to determine whether or not a predicted commodity or service is a commodity or a service providable in the second mobile store] and communicate inventory information to the central computer system 110” [0013] and “if a customer request an item not available at the MVM, the MVM may communicate with the central computer system to locate an alternate vending machine location that offers the item [i.e. determine whether or not a predicted commodity or service is a commodity or a service providable in the second mobile store] and communication the alternate vending machine information to the customer via the user interface device of the MVM” [0034]). This known technique is applicable to the system of 
It would have been recognized that applying the known technique of a store device of the second mobile store being configured to determine whether or not a predicted commodity or service is a commodity or a service providable in the second mobile store, as taught by High, to the teachings of Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a store device of the second mobile store being configured to determine whether or not a predicted commodity or service is a commodity or a service providable in the second mobile store, as taught by High, into the system of Kumar would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a level of inventory to be tracked (High, [0013]).

Kumar in view of High does not explicitly teach receiving information regarding the user including information indicating a current position of the user; and in a case where the information regarding the user is received, make the second mobile store perform autonomous travelling to the current position of the user including acquiring a current position of the second mobile store using signals received from a satellite positioning system, generating a travelling route based upon the current position of the user and the current position of the second mobile store, sensing vehicle surroundings while performing the autonomous travelling on the travelling route, and causing the second mobile store to perform the autonomous travelling using a motor, a brake, and a steering mechanism.
110, which then communicates with the fleet management module 120 to relay the request to a service provider 204 (e.g., restaurant, delivery service, vendor, or retailer) and an one or more autonomous or semi-autonomous vehicles 101 in the fleet 100 [i.e. receive information regarding the user]. The fleet management module 120 may select the autonomous or semi-autonomous vehicles 101 in the fleet 100 within the geographic region and/or proximity service provider” [0064] and “The ordering module may be configured to receive an order from the customer. The order may comprise the first item and a customer location [i.e. including information indicating a current position of the user]” [0134] and “per FIG. 1, is an autonomous or semi-autonomous vehicle fleet 100, comprising a plurality of autonomous or semi-autonomous vehicles 101 [i.e. second mobile store], each one operating autonomously or semi-autonomously” [0056] also see [0083]-[0084] for the transmitted information regarding the user); and 
in a case where the information regarding the user is received, make the second mobile store perform autonomous travelling to the current position of the user including acquiring a current position of the second mobile store using signals received from a satellite positioning system (Ferguson, see at least: “The delivery module may control the autonomous or semi-autonomous propulsion system to direct the autonomous or semi-autonomous vehicle to the customer location [i.e. make the second mobile store perform autonomous travelling to the current position of the user]” [0135] and “The ordering module may be configured to receive an order from the customer. The order may comprise the first item and a customer location [i.e. in a case where the information regarding the user is received]…The customer location may 140 may further employ a sensor on board the autonomous or semi-autonomous vehicles 101, such as a camera, a LiDAR, an altimeters, a microphone, a GPS sensor [i.e. including acquiring a current position of the second mobile store using signals received from a satellite positioning system], or a radar, to confirm its augment or confirm the navigational instructions, driving conditions, and uncharted obstacles” [0062] and Fig. 17 indicates the various modules part of the application in the autonomous vehicle),
generating a travelling route based upon the current position of the user and the current position of the second mobile store (Ferguson, see at least: “The delivery module may control the autonomous or semi-autonomous propulsion system to direct the autonomous or semi-autonomous vehicle to the customer location by a route [i.e. generating a travelling route]. The delivery module may determine the route to the customer location that is shortest in distance, time, energy expenditure, or any combination thereof [i.e. based upon the current position of the user and the current position of the second mobile store]” [0135]),
sensing vehicle surroundings while performing the autonomous travelling on the travelling route (Ferguson, see at least: “The a navigation module 140 may further employ a sensor on board the autonomous or semi-autonomous vehicles 101, such as a camera, a LiDAR, an altimeters, a microphone, a GPS sensor, or a radar, [i.e. sensing vehicle surroundings while performing the autonomous travelling] to confirm its augment or confirm the navigational instructions [i.e. travelling on the travelling route], driving conditions, and uncharted obstacles” [0062]), and 
causing the second mobile store to perform the autonomous travelling using a motor, a brake, and a steering mechanism (Ferguson, see at least: “an autonomous or semi-autonomous 101 comprises a land vehicle configured with a traditional 4-wheeled automotive configuration comprising conventional steering and braking systems. In this embodiment, the drive train may be configurable for standard 2-wheel drive or 4-wheel all-terrain traction drive, and the propulsion system may be configurable as a gas engine, a turbine engine, an electric motor and/or a hybrid gas/electric engine [i.e. causing the second mobile store to perform the autonomous travelling using a motor, a brake, and a steering mechanism]” [0069]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Kumar in view of High, receiving information regarding the user including information indicating a current position of the user; and in a case where the information regarding the user is received, make the second mobile store perform autonomous travelling to the current position of the user including acquiring a current position of the second mobile store using signals received from a satellite positioning system, generating a travelling route based upon the current position of the user and the current position of the second mobile store, sensing vehicle surroundings while performing the autonomous travelling on the travelling route, and causing the second mobile store to perform the autonomous travelling using a motor, a brake, and a steering mechanism, as taught by Ferguson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Kumar in view of High, to include the teachings of Ferguson, in order to provide for higher efficiency (Ferguson, [0063]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of High, in further view Ferguson, in further view of Goldberg.
Regarding claim 7, the combination of Kumar/High/Ferguson teach the system of claim 6. Kumar further discloses:
-in a case where the predicted commodity or service is a commodity or a service providable in the second mobile store, transmit information regarding the selected commodity or service or information regarding the second mobile store and a second mobile store (Kumar, see at least: “The service provider may provide item recommendations to a merchant [i.e. transmit information regarding the selected commodity or service or information regarding the second mobile store] that are targeted or otherwise personalized for a particular buyer or type of buyer based on an examination of the transaction information in the buyer profiles…the item recommendations may be provided to the merchant in advance of a transaction [i.e. a second mobile store]” [0028] and “suppose that the buyer's transaction history shows that the buyer has purchased a blueberry muffin with a cup of coffee at one or more other merchants 11% of the time…item recommendation may recommend that the merchant offer to sell a blueberry muffin to the buyer [i.e. in a case where the predicted commodity or service is a commodity or a service providable in the second mobile store] to accompany the cup of coffee the buyer has already selected” [0023] also see [0030] regarding “mobile store”)
The combination of Kumar/High/Ferguson does not explicitly teach the store device of the second mobile store being configured to, in a case where the predicted commodity or service is a commodity or a service providable in the second mobile store, and the second mobile store is unable to move to the current position of the user, transmit information regarding the predicted commodity or service or information regarding the second mobile store to a terminal of the user.
101 when operating in the pop-up vehicle mode 130 [i.e. mobile store]” [0107] and “information is transmitted to the vehicle 101 to operate in the pop-up kitchen mode 130. Such information may include, for example, stationary location information [i.e. in a case where the mobile store is unable to move to the current position of the user] identifying a location 112 for the vehicle 101 to operate while serving as a pop-up kitchen” [0103]). This known technique is applicable to the system of the combination of Kumar/High/Ferguson as they both share characteristics and capabilities, namely, they are directed to mobile merchants.
It would have been recognized that applying the known technique of a store device of the mobile store being configured to, in a case where the predicted commodity or service is a commodity or a service providable in the second mobile store, and the second mobile store is unable to move to the current position of the user, transmit information regarding the predicted .

Response to Arguments
Rejections under 35 U.S.C. §102/103
	Applicant argues that the cited Kumar does not disclose transmit information regarding the user to a store device of a second mobile store dealing in the selected commodity or service; the information regarding the user includes information indicating a current position of the user as the service provider of Kumar provides item recommendations and does not disclose that the service provider provides a current position of the user to a store device of a second mobile store dealing in the selected commodity or service. (Remarks, pages 11-13).
	Examiner respectfully disagrees. Kumar discloses providing a targeted item recommendation for a particular user to a store device of a second mobile store based on the the information regarding the user includes information indicating a current position of the user as the addition of the newly added feature “make the second mobile store perform autonomous travelling to the current position of the user” in the amended claims changes the context of the limitations to make it clear that the user information that includes the current position of the user is part of the user information transmitted to [or received by] the second mobile device. Reciting “information indicating a current position of the user” is broader than the information actually being the current position of the user and since Kumar recites that the recommended item [i.e. information regarding the user] is based on locations of previous transactions, the recommendation would change depending on the current location of the user so what is recommended would indicate the current location of the user.

Applicant further argues that Kumar does not disclose accessing sales record information, in which sales records of commodities or services are associated with a sales order as it is silent as to a sales order (Remarks, page 13).
Examiner respectfully disagrees. Kumar discloses continually receiving transaction information and organizing the transaction information for future use [i.e. accessing] into merchant and buyer profiles and said transaction information being for a plurality transactions conducted by the corresponding buyer [i.e. sales record information, in which sales records of commodities or services are associated with a sales order] (see Kumar, [0028]). The transaction information is continually received for various sales orders a buyer is making with different 

Applicant further argues that the dependent claims, including newly added claim 19, are patentable at least by virtue of their respective dependencies from a patentable independent claim, as well as for the additional feature (Remarks, page 13).
Examiner respectfully disagrees. As detailed above the independent claims are not patentable and all of the features recited by the dependent claims are taught by the cited references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Woulfe et al. (US 2019/0043001 A1) teaches a delivery vehicle dispatched with the product along a specific route.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684   

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625